PER CURIAM.
The summary final judgments in favor of the defendants are reversed since there were material issues of fact remaining as to whether the renewal of the guaranty obligation sued upon was executed contemporaneously with the further extension of credit to the primary obligor. Jones v. McConnon & Co., 100 Fla. 1158, 130 So. 760 (1930); Gordon v. Corporate Insurance Services, Inc., 374 So.2d 603 (Fla. 3d DCA 1979). Cf. Brandon v. Pittman, 117 Fla. 678, 158 So. 443 (1934); Gibbs v. American National Bank of Jacksonville, 155 So.2d 651 (Fla. 1st DCA 1963), cert. discharged, 170 So.2d 821 (Fla.1964).
Reversed and remanded.